DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In reference to claim 1, after “the” and before “through-pores” in line 11, it is suggested to insert “macroscopic”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oshimi (US 2006/0019061) in view of Xu et al. (CN 103613394) (Xu).
In reference to claims 1 and 2, Oshimi teaches a honeycomb structure body ([0003]). The honeycomb structure body has a number of through holes parallel with one another in the length direction with a wall portion interposed therebetween ([0022]) (corresponding to macroscopic through-pores).
Oshimi further teaches the honeycomb structure body comprises a plurality of pillar shaped porous members each comprising a plurality of through holes, the porous member is made of ceramics and has a porosity of at least about 20% ([0032]-[0033]) (corresponding to a dual-pore structure; a dual-pore structure comprising macroscopic through-pores and micro-pores; a total volume of the micro-pores).
corresponding to the material is prepared adding a molding promoter and a pore former into raw materials; stirring the resulting mixture evenly and extrusion molding the same, followed by sintering).
Oshimi further teaches an aperture ratio on the inlet side as a percentage of a sum of the total areas in inlet side-through holes with respect to an area of the whole end of the honeycomb structure body on the inlet side, the aperture ratio on an inlet side is at least about 35% and at most about 65% ([0067]) (corresponding to the total volume of the through-pores).
In light of the disclosure of the porosity of at least about 20% and the aperture ratio on an inlet side is at least about 35% and at most about 65%, it is clear the ratio of the total volume of the through holes to the microporosity of the walls can be calculated to be at least 1.75:1 (i.e., 35%:20% = 1.75:1) (corresponding to the ratio of the total volume of the through-pores to the total volume of the micro-pores is 0.5 to 25:1; the ratio of the total volume of the through-pores to the total volume of the micro-pores is 1 to 15:1).
Oshimi does not explicitly teach a total mass of aluminum element and silicon element in the raw materials is equal to or larger than 40%, and a mass ratio of aluminum element to silicon element is 2.8 to 10.2:1, and the raw materials including alumina, silica and aluminosilicate, as presently claimed. However, Oshimi discloses the materials for the honeycomb structure body includes oxide ceramics such as cordierite ([0173]; [0174]).

corresponding to raw materials including alumina, silica and aluminosilicate powders).
In light of the motivation of Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the raw material of Oshimi to be the casting material of Xu, in order to provide a raw material having high strength, good heat insulation, increased wear resistance and prevent cracking in the material.
Given that Oshimi in view of Xu teaches the raw material with thermal insulation function comprises in weight percent 15% corundum hollow balls (i.e., Al2O3), 22% mullite hollow balls, 31% mullite powder, 8% mullite aggregate, 5% kyanite, 1.9% asphalt powder, 3% alumina powder, 4% silica powder, 8% calcium aluminate cement powder, 2% water-soluble phenolic resin powder, and 0.1% polymeric carboxylate water reducing agent (Xu, p. 4, lines 150-156), it is clear the raw material comprises 40.82% aluminum and silicon elements and a mass ratio of aluminum to silicon is 9.89:1 as discussed in the table provided below (corresponding a high-temperature resistant lightweight thermal insulation material; a total mass of aluminum element and silicon element in the raw materials is equal to or larger than 40%, and a mass ratio of aluminum element to silicon element is 2.8 to 10.2:1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Oshimi in view of Xu further teaches a number of through holes are placed in parallel with one another in the length direction with a wall portion interposed therebetween (Oshimi, [0022]) (corresponding to the macroscopic through-pores are parallel to each other).
Given that the honeycomb structure of Oshimi in view of Xu is substantially identical to the presently claimed high-temperature resistant lightweight thermal insulation material, in structure and composition, it is clear when in use the honeycomb structure would intrinsically be capable of having a direction of heat flow be perpendicular to the through holes (corresponding to the direction of the through-pores is perpendicular to the direction of the heat flow in use). 
Additionally, while Oshimi in view of Xu discloses mixing, extruding and sintering of the ceramic material to form the honeycomb structure, it is noted that the claims are drawn to a product and not drawn to the method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.

    PNG
    media_image1.png
    554
    946
    media_image1.png
    Greyscale
Therefore, absent evidence of criticality regarding the claimed process an given that Oshimi in view of Xu meets the requirements of the claimed product, Oshimi in view of Xu clearly meets the requirements of the present claims.

In reference to claim 3, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above. Oshimi teaches the honeycomb structure body comprises a plurality of pillar-shaped porous members each comprising a plurality of through holes, the porous member is made of ceramics and has a porosity of at least about 20% and at most 80% ([0110]), while the aperture ratio on an inlet side is at least about 35% and at most about 65% ([0067]).
corresponding to a total volume fraction of the through-pores and the micro-pores in the material is 18% to 80%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or he inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 9, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above. Oshimi further teaches the shape of the through holes in a cross-section perpendicular to the length direction is polygonal, wherein the polygons are quadrangle and higher polygons ([0126]-[0128]); Figs. 5A-5F further disclose through holes having shapes of circles and squares (corresponding to the marcoscopic through-pores have a shape selected from the group consisting of a square, a circle, a hexagon, a triangle and combinations thereof).
In reference to claim 10, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above. Oshimi further teaches the porous member is made of ceramics and has a porosity of at least about 20% and at most 80% and an average pore diameter of at least about 1 µm and at most about 100 µm ([0089]; [0091]) (corresponding to the micro-pores are evenly distributed throughout the high-temperature resistant lightweight thermal insulation, with an average pore size of 0.05 to 100 µm, and a microporosity of 3% to 35%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim,

In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 11, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above. Xu teaches the raw material includes alumia powder, silica powder, kyanite, mullite hollow balls and mullite powder (p. 4, lines 150-156) (corresponding to the raw materials may be various crystalline or amorphous natural mineral powders or chemical synthetic raw material powders of alumina, silica, aluminosilicate, wherein the aluminosilicae incudes but is not limited to mullite, kyanite).
Further, given the claimed raw materials may be various crystalline or amorphous natural mineral powders or chemical synthetic raw material powders, it is clear that various crystalline or amorphous natural mineral powders or chemical synthetic raw material powders are optional.
In reference to claims 12 and 13, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above. Oshimi further teaches the raw material is mixed with a binder such as methyl cellulose or polyethylene glycol, dispersant liquid, molding auxiliary such as ethylene glycol and a pore forming agent such as graphite ([0180]-[0188]) (corresponding to the molding promoter includes one or more selected from methyl cellulose, ethylene glycol; the pore former is selected from the group consisting of graphite).
Oshimi in view of Xu does not explicitly teach the presently claimed mass ratio of the raw materials to the molding auxiliary or the raw materials to the pore forming agent. However, Oshimi discloses each of the molding auxiliary and pore forming agent are added based on necessity, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Before the effective filing date of the presently claimed invention, it would have been obvious to one of ordinary skill in the art to vary the mass ratios of Oshimi in view of Xu, including over the presently claimed, in order to provide a honeycomb structure body having the necessary amount of molding auxiliary to aid in the molding of the raw material paste as well as pore forming agent to aid in forming the pores in the partition walls.
In reference to claim 14, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above.
Although Oshimi in view of Xu does not explicitly teach the sintering as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Oshimi in view of Xu meets the requirements of the claimed product, Oshimi in view of Xu clearly meets the requirements of the present claim.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oshimi in view of Xu as applied to claim 1 above, and further in view of Ichikawa et al. (US 2010/0247853) (Ichikawa).
In reference to claims 5-7, Oshimi in view of Xu teaches the limitations of claim 1, as discussed above. Oshimi teaches an aperture ratio on the inlet side as a percentage of a sum of the total areas in inlet side-through holes with respect to an area of the whole end of the honeycomb structure body on the inlet side, the aperture ratio on an inlet side is at least about 35% and at most about 65% ([0067]) (corresponding to a volume fraction of 15% to 70%; a volume fraction of 30% to 50%). Oshimi further teaches the through holes have a thickness if at least about 0.1 mm and at most about 20 mm ([0114]) (corresponding to a wall thickness of 0.2 to 20 mm).
Oshimi in view of Xu does not explicitly teach a density of 900 to 640,000 pore/m2, as presently claimed.
2) (i.e., 0.9 cells/cm2*(l cm2/0.0001 m2) = 9,000 cells/m2; 311 cells/cm2 = 310,000 cells/m2) ([0036]) (corresponding to a density of 900 to 640,000 pores/m2; a density of 10,000 to 490,000 pores/m2).
Ichikawa further teaches if the cell density is excessively small the strength and the effective geometric surface area run short sometimes when the ceramic honeycomb structure is used as a filter and if the cell density is excessively large the pressure loss during the flow of a fluid to be treated increases ([0036]).
In light of the motivation of Ichikawa to have the cell density as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cell density of Oshimi in view of Xu to be from 6 to 2000 cpsi, in order to provide a cell density that is not excessively small leading to the strength and effective geometric surface area running short and not excessively large leading to pressure loss during fluid flow, and thereby arriving at the presently claimed invention.
Response to Arguments
Applicants primarily argue:
“It needs to be emphasized that although the instant claimed product and the product of Oshimi both involve channels, their functions or purposes are fundamentally different: for Oshimi, the channels are built to provide routes for air transportation. In contrast, for the instant invention, the space of the channels is set to contain air that does not move at all in order to utilize its extremely low thermal conductivity to insulate thermal flux together with our unique channel geometry design.”
Remarks, p. 7

	Given that Oshimi in view of Xu teaches a honeycomb structure is substantially identical to the presently claimed high-temperature resistant lightweight thermal insulation material, in structure and composition, absent evidence to the contrary, it is the examiners position that when in use the honeycomb structure would be intrinsically capable of a heat flow direction perpendicular to the through holes.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Applicants further argue:
“As stated in the beginning of Summary of the invention of Xu at page 2, ‘The present invention aims to solve the problems of low strength, poor thermal insulation performance, low density (thus poor) wear resistance...’ That is to say, Xu is based on a starting point of preparing a material with high density to enhance its wear resistance properties. Clearly, this will inevitably make a material heavier and poorer in thermal isolation. In contrast, one of the main aims of the instant invention is to prepare a lightweight material in order to enhance energy saving ability of the material.”
Remarks, p. 7
The examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Applicants further argues:
“As can be seen above, Xu does not teach any useful technique and information for the instant invention. The requirements for the special macro geometry design and the combination of micro and micro pores, the basic composition of the raw materials in independent claim 1 of the present application inherently lead to unique geometry, desired phase and microstructures for ensuring high temperature related performance, including higher working temperature, better thermal shock resistance and lower high temperature creep, which would not be achieved by the combination of Oshimi and Xu’s teachings.”
Remarks, p. 7-8
The examiner respectfully traverse as follows:
	Xu is only used as teaching reference in order to teach a total mass of aluminum element and silicon element in the raw materials is equal to or larger than 40%, and a mass ratio of aluminum element to silicon element is 2.8 to 10.2:1, and the raw material including alumina, silica and aluminosilicate, as discussed in the rejection set forth above. It is noted that the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”, In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicants further argue:
“Moreover, as stated above, the primary reference Oshimi discloses an air purification device, with pores on its partition walls being designed to provide routes for air circulation. In contrast, the secondary reference Xu discloses a casting material with a thermal insulation function. See. e.g., the abstract. In other words, Oshimi and Xu are directed to products that are for totally different applications. A person of ordinary skill in the art would not apply Xu’s teachings directed to thermal insulation (air movement is not desired) to modify Oshimi’s product for air purification (air circulation or air moving is desired), as proposed by the Examiner.”
Remarks, p. 8
The examiner respectfully traverses as follows:
	While Xu and the present invention may be drawn to a different end use than that of Oshimi. It is also noted that there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103.
Further, the motivation provided by Xu, namely, in order to provide a raw material having high strength, good heat insulation, to increase wear resistance and to prevent cracking in the material, it is examiner’s position that it would be obvious that one of ordinary skill in the art would be motivated to modify the raw material of Oshimi to be the casting material of Xu as such properties would be desirable in Oshimi, absent evidence to the contrary.

Applicants further argue:
“In addition, as discussed above, Xu has taught away from arriving a lightweight thermal insulation material having a dual-pore structure as recited in claim 1 of the present application (i e., low density) because Xu has explicitly stated that low density material is problematic.”
Remarks, p. 8
The examiner respectfully traverses as follows:
	Xu is only used as teaching reference in order to teach a total mass of aluminum element and silicon element in the raw materials is equal to or larger than 40%, and a mass ratio of In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Further, the motivation provided by Xu, namely, modifying the raw material of Oshimi to be the casting material of Xu, in order to provide a raw material having high strength, good heat insulation, to increase wear resistance and to prevent cracking in the material, as set forth in the rejection above and in the Office Action mailed 11/13/2020 at page 5, does not related to its geometry design.
It is noted that Xu does not disclose how “low density” is defined.  Additionally, it is noted that density is not solely due to the weight, but volume could be another factor to a density (D = mass/volume).  Therefore, high density material could still be “lightweight”, if the volume has a low value. Therefore, Xu does not criticize, discredit, or otherwise discourage the solution claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784